Citation Nr: 0403851	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945. 

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, denied the benefit sought in May 2001, and 
the veteran appealed that decision to the Board of Veterans' 
Appeals (Board).

A hearing was conducted in June 2002 before a local hearing 
officer at the RO.  And in January 2003, the Board remanded 
the case to the RO to also give the veteran an opportunity to 
have a hearing before a Veterans Law Judge (VLJ) of the Board 
sitting at the RO.  This type of hearing, often referred to 
as a travel Board hearing, was held in March 2003 before the 
undersigned VLJ.

Unfortunately, for the reasons explained below, the Board 
cannot yet issue a decision in this case.  So the claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran claims that he suffers from current eye 
disability due to an eye injury sustained in service.  He 
says he underwent an eye operation in Europe at the 
front line during the Battle of the Bulge, but that due to 
hectic front-line conditions, no official record of his 
surgery was made to actually document it.

There are indeed no service medical records (SMRs) of an eye 
operation, besides a notation on the veteran's discharge 
examination report dated in November 1945 indicating a growth 
over his eyes was removed in France in 1944-45, and that 
he was hospitalized.  The eyes, ears, nose and throat (EENT) 
portion of a VA general medical examination conducted in 
March 1971 noted an arcus senilis, otherwise no significant 
abnormalities.

The veteran says several physicians have treated him for eye 
problems in the past, but that most of them are deceased or 
have moved their practices and he is unable to locate them.  
He also says he has undergone additional eye surgery since 
service.

During his March 2003 travel Board hearing, the veteran 
submitted an authorization for release of medical records (VA 
Form 21-4142) for Carlos Zorrilla, M.D.  But the 180-day 
authorization period for the release has expired.  So the 
veteran should be asked to complete and return another 
release to obtain this doctor's records, if in fact 
available.  In addition, he should be asked to submit the 
names and addresses of any other medical personnel who have 
treated him for an eye disability.  This includes any records 
pertaining to his post-service eye surgery, which would be 
very helpful in deciding his claim.  And if he provides this 
necessary information, these medical records also should be 
obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002).  In light of the 
notation in the veteran's discharge examination that a growth 
over the his eyes was removed in service, an examination 
should be obtained to determine if he has any current eye 
disability related to service.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for an eye disability that 
are not currently on file.  In 
particular, he should complete and return 
another authorization for release of 
medical records (VA Form 21-4142) for 
Carlos Zorrilla, M.D.  The veteran should 
also submit any other information that 
would assist the RO in obtaining any 
records pertaining to his eye surgery 
since service.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in his possession.

3.  Upon completion of the above, 
schedule the veteran for an appropriate 
VA examination to determine exactly what 
eye disorders, if any, he currently has 
and to determine whether it is at least 
as likely as not that any are related to 
his service in the military.  To 
facilitate making this latter 
determination, please take note of the 
report of his military discharge 
examination dated in November 1945 
indicating a growth over his eyes 
was removed in France in 1944-45, and 
that he was hospitalized.  Also consider 
the other relevant evidence in his claims 
file.

4.  Then readjudicate the veteran's 
claim.  If it continues to be denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the claim to the Board 
for further appellate consideration.



The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




